        Case 4:20-cv-05640-YGR Document 136 Filed 10/26/20 Page 1 of 5



 1
      RACHELE R. BYRD (190634)                        PAUL J. RIEHLE (SBN 115199)
 2    BRITTANY N. DEJONG (258766)                     paul.riehle@faegredrinker.com
      WOLF HALDENSTEIN ADLER                          FAEGRE DRINKER BIDDLE &
 3    FREEMAN & HERZ LLP                              REATH LLP
      750 B Street, Suite 1820                        Four Embarcadero Center, 27th Floor
 4    San Diego, CA 92101                             San Francisco, CA 94111
      Telephone: 619/239-4599                         Telephone: (415) 591-7500
 5    Facsimile: 619/234-4599                         Facsimile: (415) 591-7510
      byrd@whafh.com
 6    dejong@whafh.com                                CHRISTINE A. VARNEY (pro hac vice)
                                                      cvarney@cravath.com
 7    MARK C. RIFKIN (pro hac vice)                   KATHERINE B. FORREST (pro hac
      MATTHEW M. GUINEY (pro hac vice)                vice)
 8    WOLF HALDENSTEIN ADLER                          kforrest@cravarth.com
      FREEMAN & HERZ LLP                              GARY A. BORNSTEIN (pro hac vice)
 9    270 Madison Avenue                              gbornstein@cravarth.com
      New York, NY 10016                              YONATAN EVEN (pro hac vice)
10    Telephone: 212/545-4600                         yeven@cravath.com
      Facsimile: 212/545-4677                         LAUREN A. MOSKOWITZ (pro hac
11    rifkin@whafh.com                                vice)
      guiney@whafh.com                                lmoskowitz@cravath.com
12                                                    M. BRENT BYARS (pro hac vice)
      Interim Class Counsel for the                   mbyars@cravath.com
13    Consumer Plaintiffs                             CRAVATH, SWAINE & MOORE LLP
                                                      825 Eighth Avenue
14    STEVE W. BERMAN (pro hac vice)                  New York, New York 10019
      ROBERT F. LOPEZ (pro hac vice)                  Telephone: (212) 474-1000
15    HAGENS BERMAN SOBOL                             Facsimile: (212) 474-3700
      SHAPIRO LLP
16    1301 Second Ave., Suite 2000                    Attorneys for Plaintiff Epic Games, Inc.
      Seattle, WA 98101
17    Telephone: (206) 623-7292                       THEODORE J. BOUTROUS JR. (SBN
      Facsimile: (206) 623-0594                       132099)
18    steve@hbsslaw.com                               tboutrous@gibsondunn.com
      robl@hbsslaw.com                                RICHARD J. DOREN (SBN 124666)
19                                                    rdoren@gibsondunn.com
      SHANA E. SCARLETT (SBN 217895)                  DANIEL G. SWANSON (SBN 116556)
20    BENJAMIN J. SIEGEL (SBN 256260)                 dswanson@gibsondunn.com
      HAGENS BERMAN SOBOL                             JAY P. SRINIVASAN (SBN 181471)
21    SHAPIRO LLP                                     jsrinivasan@gibsondunn.com
      715 Hearst Avenue, Suite 202C                   GIBSON, DUNN & CRUTCHER LLP
22    Berkeley, CA 94710                              333 South Grand Avenue
      Telephone: (510) 725-3000                       Los Angeles, CA 90071-3197
23    Facsimile: (510) 725-3001                       Telephone: 213.229.7000
      shanas@hbsslaw.com                              Facsimile: 213.229.7520
24    bens@hbsslaw.com
                                                      Attorneys for Defendant Apple Inc.
25    Interim Class Counsel for the
      Developer Plaintiffs
26    [Additional counsel appear on signature page]
27

28       JOINT STATEMENT REGARDING ORDER RE: DISCOVERY OF ELECTRONICALLY
                                      STORED INFORMATION
               Case Nos.: 4:20-cv-05640-YGR; 4:11-cv-06714-YGR; 4:19-cv-03074-YGR
     Error! Unknown document property name.
        Case 4:20-cv-05640-YGR Document 136 Filed 10/26/20 Page 2 of 5



 1
                                              UNITED STATES DISTRICT COURT
 2
                                          NORTHERN DISTRICT OF CALIFORNIA
 3
                                                   OAKLAND DIVISION
 4

 5    EPIC GAMES, INC.,                                           Case No. 4:20-cv-05640-YGR

 6                             Plaintiff, Counter-defendant,

 7
                                     v.
 8

 9    APPLE INC.,

10                            Defendant, Counterclaimant.

11

12    IN RE APPLE IPHONE ANTITRUST                                Case No. 4:11-cv-06714-YGR
      LITIGATION
13

14

15

16    DONALD R. CAMERON, et al.,                                  Case No. 4:19-cv-03074-YGR

17
                                                    Plaintiffs,
18                                                                JOINT STATEMENT REGARDING
                                                                  ORDER RE: DISCOVERY OF
19                                   v.                           ELECTRONICALLY STORED
                                                                  INFORMATION
20
      APPLE INC.,                                                 Judge: Hon. Yvonne Gonzalez Rogers
21

22                                                 Defendant.

23

24

25

26

27
                                                -1-
28       JOINT STATEMENT REGARDING ORDER RE: DISCOVERY OF ELECTRONICALLY
                                      STORED INFORMATION
               Case Nos.: 4:20-cv-05640-YGR; 4:11-cv-06714-YGR; 4:19-cv-03074-YGR
     Error! Unknown document property name.
        Case 4:20-cv-05640-YGR Document 136 Filed 10/26/20 Page 3 of 5



 1                        Joint Statement: Plaintiffs and Defendant Apple Inc. (“Apple”) (collectively, “the

 2   Parties”) have been working diligently to reach agreement on a protocol to govern discovery of

 3   electronically stored information (“ESI”) in the above-captioned actions (“ESI Protocol”). The

 4   Parties were able to reach agreement on every aspect of the ESI Protocol except for one section

 5   (Section 5.I, “Redactions”). Enclosed is a copy of the draft ESI Protocol as otherwise agreed by

 6   the Parties. The Parties are continuing to discuss a potential resolution to the Redactions

 7   provision, and have agreed that they will either reach agreement on the provision by close of

 8   business on October 28, 2020 and resubmit an agreed ESI Protocol to the Court, or, if the Parties

 9   cannot reach agreement, will submit competing ESI Protocols and a joint statement reflecting the

10   Parties’ respective positions at that time.

11                        Separately, the Parties are also continuing to meet and confer regarding validation

12   procedures to test the sufficiency and accuracy of the Parties’ productions. The Parties have

13   agreed that they will either (i) reach agreement on validation procedures by November 9, 2020, or

14   (ii) if the Parties cannot reach agreement, submit any outstanding issues in a joint statement to

15   Magistrate Judge Hixson by November 9, 2020.

16

17

18

19

20

21

22

23

24

25

26

27
                                                -2-
28       JOINT STATEMENT REGARDING ORDER RE: DISCOVERY OF ELECTRONICALLY
                                      STORED INFORMATION
               Case Nos.: 4:20-cv-05640-YGR; 4:11-cv-06714-YGR; 4:19-cv-03074-YGR
     Error! Unknown document property name.
        Case 4:20-cv-05640-YGR Document 136 Filed 10/26/20 Page 4 of 5


      Dated: October 26, 2020                 CRAVATH, SWAINE & MOORE LLP
 1                                              Christine Varney
                                                Katherine B. Forrest
 2                                              Gary A. Bornstein
                                                Yonatan Even
 3                                              Lauren A. Moskowitz
                                                M. Brent Byars
 4

 5                                            Respectfully submitted,
 6                                            By:    /s/ Yonatan Even
                                                     Yonatan Even
 7
                                                    Attorneys for Plaintiff Epic Games, Inc.
 8

 9    Dated: October 26, 2020                 WOLF HALDENSTEIN ADLER FREEMAN &
                                              HERZ LLP
10                                              Mark C. Rifkin
                                                Rachele R. Byrd
11                                              Matthew M. Guiney
                                                Brittany N. DeJong
12

13                                            Respectfully submitted,
14                                            By:    /s/ Rachele R. Byrd
                                                     Rachele R. Byrd
15
                                                    Interim Class Counsel for Consumer
16                                                  Plaintiffs
17
      Dated: October 26, 2020                 HAGENS BERMAN SOBOL SHAPIRO LLP
18                                              Steve W. Berman
                                                Robert F. Lopez
19                                              Shana E. Scarlett
                                                Benjamin J. Siegel
20

21                                            Respectfully submitted,
22                                            By:    /s/ Robert F. Lopez
                                                     Robert F. Lopez
23
                                                    Interim Class Counsel for Developer
24                                                  Plaintiffs
25

26

27
                                                -3-
28       JOINT STATEMENT REGARDING ORDER RE: DISCOVERY OF ELECTRONICALLY
                                      STORED INFORMATION
               Case Nos.: 4:20-cv-05640-YGR; 4:11-cv-06714-YGR; 4:19-cv-03074-YGR
     Error! Unknown document property name.
        Case 4:20-cv-05640-YGR Document 136 Filed 10/26/20 Page 5 of 5


      Dated: October 26, 2020                         GIBSON, DUNN & CRUTCHER LLP
 1                                                       Theodore J. Boutrous Jr.
                                                         Richard J. Doren
 2                                                       Daniel G. Swanson
                                                         Mark A. Perry
 3                                                       Veronica S. Lewis
                                                         Cynthia E. Richman
 4                                                       Jay P. Srinivasan
                                                         Ethan D. Dettmer
 5                                                       Eli M. Lazarus
                                                         Harry Phillips
 6

 7                                                    Respectfully submitted,
 8                                                    By:    /s/ Jay P. Srinivasan
                                                             Jay P. Srinivasan
 9
                                                            Attorneys for Defendant Apple Inc.
10

11

12                                            E-FILING ATTESTATION

13                        I, Jay P. Srinivasan, am the ECF User whose ID and password are being used to file

14   this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the

15   signatories identified above has concurred in this filing.

16
                                                                   /s/ Jay P. Srinivasan
17
                                                                  Yonatan Even
18

19

20

21

22

23

24

25

26

27
                                                -4-
28       JOINT STATEMENT REGARDING ORDER RE: DISCOVERY OF ELECTRONICALLY
                                      STORED INFORMATION
               Case Nos.: 4:20-cv-05640-YGR; 4:11-cv-06714-YGR; 4:19-cv-03074-YGR
     Error! Unknown document property name.
